     Case 2:19-cv-01005-TLN-CKD Document 12 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GAVIN MEHL,                                         No. 2:19-cv-01005-TLN-CKD

12                        Plaintiff,                      ORDER

13             v.
14    COUNTRYWIDE BANK, NA, et al.,
15                        Defendants.
16

17
              Plaintiff is an individual proceeding pro se in this civil action. The matter was referred to
18
     the magistrate judge pursuant to Local Rule 302(c)(21).
19
              On November 10, 2020, the magistrate judge filed findings and recommendations herein
20
     which were served on the parties and which contained notice that any objections to the findings
21
     and recommendations were to be filed within fourteen days. No objections were filed.
22
              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.
23
     United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
24
     reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.
25
     1983).
26
              The Court has reviewed the applicable legal standards and, good cause appearing,
27
     concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
28
                                                         1
     Case 2:19-cv-01005-TLN-CKD Document 12 Filed 12/10/20 Page 2 of 2


 1         Accordingly, IT IS ORDERED that the Proposed Findings and Recommendations filed

 2   November 10, 2020, are ADOPTED IN FULL, and:

 3         1.    The actions is DISMISSED without prejudice; and

 4         2.    The Clerk of Court is directed to close this case.

 5   DATED: December 9, 2020

 6

 7

 8

 9
                                                                 Troy L. Nunley
10                                                               United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
